Citation Nr: 0736799	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-42 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD due to military 
service; he has identified two non-combat stressors in 
support of his claim.  First, the veteran contends that he 
engaged in a fight with a subordinate, injuring the veteran's 
wrist and possibly killing the other soldier by beating him 
over the head with a rifle.  The veteran's May 2004 statement 
and May 2005 RO hearing transcript indicate that he does not 
remember this soldier's name, but does believe a record of 
this incident exists.  A May 2004 statement by Samuel Rucker, 
a member of the veteran's squadron in Vietnam, supports the 
veteran's version of these events.  The second claimed 
stressor occurred shortly thereafter while the veteran was 
hospitalized after injuring his wrist in the above-mentioned 
altercation.  He contends that while he was hospitalized in 
Da Nang, Vietnam, and later in Japan, he witnessed both 
injured and dead service personnel being removed from 
helicopters.  Service medical records indicate he received 
surgery on his left wrist on February 6, 1969, at the Naval 
Hospital in Yokasuka, Japan.  However, records pertaining to 
his hospitalization in Japan are not included in the record, 
nor are records of his claimed hospitalization in Vietnam.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the  
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the present case, the record contains a diagnosis of PTSD.  
It is, however, unclear what stressor(s) forms the basis for 
this diagnosis.  The private psychologist's April 2004 PTSD 
diagnosis links the condition with the veteran's military 
service; however, there is no clear discussion of the 
diagnosis and its basis.  Additionally, the Board observes 
that none of the veteran's claimed non-combat stressors have 
been verified.

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the veteran's claim can proceed.  Specifically, the 
claims folder does not reflect reasonable efforts to verify 
the veteran's alleged stressors.  In this regard, his service 
personnel records and medical records from his 
hospitalization in Vietnam and Japan during the period of 
December 1968 to February 1969 are not associated with the 
claims file.  In addition, there has been no attempt to 
verify the veteran's contentions regarding his altercation 
with another soldier.  In order to fulfill VA's duty to 
assist the veteran in developing his claim, the Board finds 
that a remand is necessary to further develop the veteran's 
claimed stressors.

The Board notes that the veteran having witnessed injured and 
dead service personnel constitutes anecdotal evidence, and is 
therefore inherently unverifiable.  Efforts to verify the 
veteran's stressors should therefore focus on his claimed 
altercation with a subordinate and the nature of his left 
wrist injury.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the veteran 
with notice regarding the disability 
rating and effective date of a service 
connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  The AOJ should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the following:
    
a.  The appellant's basic and extended 
service personnel records, including 
the veteran's personnel file, 
administrative remarks, disciplinary 
actions against the veteran, 
evaluations and orders.
 
b.  Any records of the veteran's 
treatment at the hospital in Da Nang, 
Vietnam and the Naval Hospital in 
Yokasuka, Japan, for the period of 
December 1968 to February 1969.

c.  After the veteran's personnel file 
has been received, any sick/morning 
reports for his unit mentioning 
incidents involving the veteran for the 
time period of December 1968 to January 
1969.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2007).

3.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any currently manifested PTSD.  
All indicated studies, tests and  
evaluations deemed necessary should be  
performed.  In determining whether the 
veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed in 
the records by the NPRC may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressors detailed in the reports of NPRC 
serves as the basis for that conclusion, 
or whether the currently manifested PTSD 
is related to other non-service or non-
verified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

4.  Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the June 
2005 supplemental statement of the case.  
If the benefits requested on appeal are 
not granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for appellate review, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



